Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161929                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  J.L. LEWIS & ASSOCIATES, INC.,                                                                        Elizabeth M. Welch,
              Plaintiff-Appellee,                                                                                     Justices


  v                                                                 SC: 161929
                                                                    COA: 347057
                                                                    Oakland CC: 2017-161227-CB
  MAGNA MIRRORS OF AMERICA, INC. and
  MAGNA MIRROR SYSTEMS MONTERREY
  S.A. DE C.V.,
              Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 23, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Section II.A. of the judgment of the Court
  of Appeals addressing “Ownership of the ‘946 Patent,” together with all conclusions and
  holdings derived from this section, and we REMAND this case to the Court of Appeals,
  which shall hold this case in abeyance pending the United States Court of Appeals for the
  Federal Circuit’s decision in Omni MedSci, Inc v Apple Inc (Case No. 20-1715). After
  Omni MedSci is decided, the Court of Appeals shall reconsider this case in light of Omni
  MedSci.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2021
           p0421
                                                                               Clerk